HAWKINS, Presiding Judge.
Appellant was convicted of the offense of receiving and concealing stolen property and his punishment assessed at ten years’ confinement in the state penitentiary.
Upon the overruling of his motion for new trial appellant gave notice of appeal to this court. On the 10th day of January he filed his personal affidavit requesting that said appeal be dismissed in order that he might immediately begin serving the sentence assessed against him.
In compliance with such request the appeal is ordered dismissed.